



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Kitsopoulos, 2019 ONCA 571

DATE: 20190705

DOCKET: C60531

Watt, Tulloch and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Harry Kitsopoulos

Appellant

Anthony Moustacalis and Christen Cole, for the appellant

Gerald Brienza, for the respondent

Heard and released orally: June 27, 2019

On appeal from the conviction
    entered on January 30, 2015 and the sentence imposed on May 4, 2015 by Justice Feroza
    Bhabha of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The trial judge accepted the evidence of Melissa Singh that the
    appellant was privy to the discussions about the actual fraudulent nature of
    the bank transaction. After having reached this conclusion based on her
    acceptance of Melissa Singhs evidence and rejection of the evidence of the
    appellant, the trial judge went on to say that, even if she had not accepted
    Ms. Singhs evidence, she would have found the appellant guilty on the basis of
    his own testimony through the application of the doctrine of wilful blindness.

[2]

The appellant submits that finding the appellants guilt established
    through the application of the doctrine of wilful blindness flawed the trial
    judges
W.(D.)

analysis on her primary finding that the
    appellant was actually aware of the fraudulent nature of the bank transaction.

[3]

We are satisfied that this complaint cannot be sustained on the record.

[4]

When read as a whole, the reasons of the trial judge do not support the
    submission that she found the appellants guilt established on the basis of
    wilful blindness.

[5]

In the result, we are satisfied that this ground of appeal
    mischaracterizes the basis upon which the trial judge found the appellants
    guilt established. We hasten to add, however, that we agree with the trial
    judge, that the appellants guilt could also have been established on the basis
    of the doctrine of wilful blindness, or said otherwise, deliberate ignorance.

[6]

The appeal from conviction is dismissed. The appellant abandoned his
    sentence appeal in court. Accordingly, the sentence appeal is dismissed as
    abandoned.

David Watt J.A.

M. Tulloch J.A.

P. Lauwers J.A.


